IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0047
                            Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CURTIS CORTEZ JONES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Chad A. Kepros,

Judge.



      A defendant appeals his conviction for first-degree murder, claiming the

district court should have suppressed incriminating statements he made during a

police interview. AFFIRMED.



      Jeffrey L. Powell of Powell & McCullough, PLC, Coralville, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


TABOR, Judge.

       A jury convicted Curtis Jones of first-degree murder in the shooting death

of cabdriver Ricky Lillie. Jones now seeks to reverse that conviction and win a

new trial. He contends the district court should not have allowed the jury to hear

statements he made to investigators during a custodial interrogation. While Jones

did not confess to the crime, he claims the court should have suppressed his

incriminating statements as involuntary. Jones contends the officers employed

intimidation tactics, that coupled with his use of marijuana and Xanax before the

interview, amounted to coercion.

       Considering the totality of the circumstances, as Jones urges, we do not

perceive his statements to be the product of police overreach. Likewise, the

recorded interview reveals no impairment linked to Jones’s self-reported “high”

from ingesting drugs. Rather, Jones tracks the officers’ questions and answers

coherently throughout the interrogation. Because Jones made the statements

voluntarily, the district court properly denied his motion to suppress. Thus, we

affirm his conviction.

    I. Facts and Prior Proceedings

       Lillie was working an overnight shift as a taxicab driver in June 2017.

Around 3:00 a.m., a dispatcher for Yellow Cab noticed Lillie’s taxi had not moved

from the Alexis Park Inn parking lot in Iowa City for several hours.1 Believing Lillie

could have fallen asleep, the dispatcher sent driver Patrick Madden to check on


1 The dispatcher could monitor drivers’ movements at the main office through a
centralized computer system. Each taxicab had a computer tablet with GPS
capability that notified the dispatchers of the drivers’ current locations. The tablet
remembered route information and tracked when a ride began and ended.
                                           3


him. When Madden arrived at the parking lot, he saw Lillie slumped down on the

taxi’s front passenger seat. After several unsuccessful attempts to wake Lillie,

Madden told the dispatcher to call 911. The responding officer “knew immediately”

that Lillie was dead. The officer noticed blood smeared inside the taxi and “pooling”

on the ground outside the passenger-side door.

       An autopsy determined Lillie died from two gunshot wounds to the head at

close or contact range. But crime scene investigators found no weapons or shell

casings inside the taxi. They also found no cash despite the fare log showing Lillie

took in nearly eighty dollars that night. The medical examiner recovered only a

five dollar bill and loose change in Lillie’s pockets. Later, officers found Lillie’s

wallet “tucked in” a bush within walking distance of the Alexis Park Inn.

       To start their investigation, Iowa City police used Yellow Cab’s GPS tracking

system to pinpoint the last trip Lillie took before he was killed. Following that route,

officers discovered a passenger flagged Lillie’s cab at the Kum & Go station near

downtown Iowa City around 10:50 p.m. The taxi arrived at the Alexis Park Inn

fifteen minutes later. Based on video surveillance footage from the gas station and

the hotel, officers later identified the passenger as Jones. The footage showed

Jones exiting the cab at the Alexis Park Inn. And no one else approached the

vehicle before Madden found Lillie’s body a few hours later.

       Meanwhile, the Keota Police Department was also looking into Jones for a

different crime involving a stolen Pontiac G6.2 The day after the murder, police



2 The Keota chief of police received a report that a Pontiac had been stolen the
same day as the Lillie murder. After speaking with several eyewitnesses, the
officer suspected Jones was involved.
                                         4


officers from Keokuk County located the Pontiac at a Burlington motel where Jones

had checked in earlier that day. After seeing video proof that Jones drove the

Pontiac, the Keota police obtained a warrant to arrest Jones for theft. Around the

same time, Iowa City police issued a press release with an image of the suspect

in Lillie’s homicide, asking the public for help with identification. Recognizing

Jones by his clothing and a distinctive green athletic backpack, the Keota officer

contacted the Iowa City police and shared information about the outstanding arrest

warrant in the car theft.

       With Jones identified as the suspect in Lillie’s murder, Iowa City detective

Benjamin Hektoen and several colleagues surveilled the apartment where Jones’s

mother lived in Mount Pleasant. When the mother drove from the apartment

parking lot with Jones in the passenger seat, law enforcement conducted a traffic

stop.3 Officers ordered Jones from the car, onto the ground, and handcuffed him.

Then, Hektoen approached Jones and assisted him to his feet. At that point,

another officer’s body camera captured Hektoen giving Jones the Miranda

warnings.4 After reciting the rights, Hektoen asked Jones, “Do you understand

everything I just said to you?” Jones “nodded in agreement and said yeah.”5



3 Officers from the Mount Pleasant Police Department, Henry County Sheriff’s
Office, and the Iowa State Patrol stopped the vehicle and removed all the
passengers. This encounter took place on a public street in the afternoon.
4 Under Miranda v. Arizona, 384 U.S. 436, 444 (1966), a person accused of a crime

must be warned before police questioning “that he has a right to remain silent, that
any statement he does make may be used as evidence against him, and that he
has a right to the presence of an attorney, either retained or appointed.”
5 Several officers testified that they drew their weapons during the “felony stop”

anticipating Jones could be dangerous. But they holstered their guns after Jones
was in handcuffs. According to Hektoen, no weapons were displayed when he
read Jones his Miranda rights.
                                         5


      Following the arrest, Hektoen and officer Niles Mercer took Jones to the

Henry County Sheriff’s Office for questioning.6 Jones waited over an hour for the

interview because Hektoen and Mercer needed time to meet with local law

enforcement to discuss the investigation’s next steps. During that time, deputies

provided Jones a full meal, drink, and access to the restroom. Jones remained in

handcuffs, a belly chain, and leg restraints while he was in custody.

      The interview took place in a processing room at the sheriff’s office.7 The

officers began the interview without reminding Jones of his Miranda rights. They

first asked Jones about the stolen car in Keota. Recalling those inquiries, Hektoen

testified: “[Jones] responded to my questions clearly, he articulated his answers,

he spoke directly and accurately for the most part, and seemed to understand

everything that I was asking him.”

      But when the officers shifted to asking about the homicide, they noticed a

change in Jones’s tone. Hektoen explained: “His responses to me during that line

of questioning were very inconsistent, he was unable to provide a coherent line of

answers to my questions, and he asserted the fact that he was high.” When the

officers asked what he was high on, Jones claimed he used “marijuana wax” and

took Xanax earlier that day. After that exchange, Jones often mentioned using

drugs rather than answer questions. The officers believed the references to drug

use were “excuses for his inability or unwillingness to provide an accurate

statement of his activities.” Both officers had specialized training and experience


6 Only three to four minutes elapsed from Jones receiving his Miranda warnings
until they arrived at the sheriff’s office.
7 The room was about ten-feet wide by eighteen-feet long and held three chairs,

some shelves, and a couple of computers.
                                          6


in identifying when a person was under the influence, and neither believed Jones

showed signs of drugs or alcohol impairment.

       The interview grew confrontational when the officers pressed Jones about

inconsistencies between his version and the video surveillance on the night of the

homicide. At that point, Jones looked confused and asked, “Why am I being

questioned?” Without responding, the officers circled back to the stolen Pontiac.8

But then a frustrated Hektoen accused Jones of lying and said he had video proof

that Jones left the cab at the Alexis Park Inn before the driver was found dead.

From there, the once-cordial interview took a hostile turn. Both the officers and

Jones raised their voices and yelled profanities. Detective Hektoen, who sat about

three to four feet away from Jones, leaned closer at times—though he never made

any physical contact with Jones. Despite the hostility, Jones did not assert his

right to remain silent or invoke his right to have an attorney present.9

       After the State charged him with murder, Jones moved to suppress all the

statements he made during that interview.             Jones challenged both the

voluntariness of his Miranda rights waiver and the voluntariness of his




8  The interviewers questioned Jones about both investigations because they
believed the two crimes were related. They believed the stolen car proved Jones’s
motive and preparation for the murder.
9 In the interview’s last two minutes, officers asked Jones about a different, then

unsolved, Iowa City homicide. See State v. Jones, No. 19-0494, 2020 WL
3264377, at *1 (Iowa Ct. App. June 17, 2020) (upholding same suspect’s murder
conviction in the April 2017 death of Jonathan Wieseler). Jones said: “Next time
you come, bring my lawyer with you.” Believing that retort did not invoke his right
to counsel, the officers continued to ask a few more questions. Even so, the
officers ended the interview shortly after without eliciting any more incriminating
statements.
                                          7


statements.10   At the March 2018 suppression hearing, the State presented

testimony from Hektoen and Mercer and offered a bodycam video showing the

Miranda-warning recitation, as well as audio and video recordings of the interview.

       In its June ruling, the court denied the motion on both grounds.             In

determining Jones voluntarily waived his Miranda rights,11 the court considered the

totality of circumstances, including the time, place, and manner in which Jones

received the Miranda warnings; the lack of physical coercion; Jones’s age and

intelligence; and Jones’s “great deal of familiarity with the criminal justice system,

and with his Miranda rights specifically.” The court also found no proof that Jones’s

alleged intoxication undermined the voluntary nature of his waiver.

       On the separate issue of the voluntariness of Jones’s statements after the

Miranda waiver, the court determined “the record [did] not support [Jones’s] claim

that his will was overborne or that his capacity for self-determination was critically

impaired.” The court considered the “reasonable duration” of the interview, the

lack of physical coercion (such as displaying weapons or using physical force), and

Jones’s ability to respond appropriately to the officers’ questions. Again, the court

noted the video did not show Jones’s alleged intoxication affected the

voluntariness of his statements.     Finally, the court determined Jones did not

unambiguously invoke his right to an attorney by saying, “Next time you come,



10 The motion also challenged the adequacy of the Miranda warnings, but the
defense withdrew that claim at the suppression hearing.
11 An accused waives the Miranda rights only when “the waiver is made voluntarily,

knowingly and intelligently.” Miranda, 384 U.S. at 479. The State has the burden
to prove the accused waived those rights before making a statement. Id. If the
State fails to meet that burden, “no evidence obtained as a result of interrogation
can be used against [the defendant].” Id.
                                         8


bring my lawyer with you.” Rejecting Jones’s arguments for suppression, the court

allowed the State to use his statements as evidence at the trial.

        But those statements represented a small slice of the State’s proof.12

During the fifteen-day jury trial, the State presented more than forty witnesses and

offered over a hundred exhibits, including a redacted version of the police interview

recording.13 After hearing all the evidence, the jury convicted Jones of first-degree

murder, in violation of Iowa Code sections 707.1 and 707.2(1)(A)–(B) (2017). The

court sentenced him to life imprisonment without parole. Jones appeals.

     II. Scope of Review

        We review challenges to suppression rulings based on federal and state

constitutional grounds de novo.14 See State v. Lane, 726 N.W.2d 371, 377 (Iowa

2007). This requires us to “make an independent evaluation of the totality of the

circumstances as shown by the entire record.” State v. Turner, 630 N.W.2d 601,

606 (Iowa 2001) (quoting State v. Howard, 509 N.W.2d 764, 767 (Iowa 1993)).

“We give deference to the district court’s fact findings due to its opportunity to

assess the credibility of witnesses, but we are not bound by those findings.”

Turner, 630 N.W.2d at 606 (citation omitted).




12 Although Jones denied shooting Lillie, he did make incriminating statements
during the interview. Prime among those were Jones’s admissions to being at the
Kum & Go and taking a cab on the night of the murder.
13 The redactions related to Jones’s criminal history, prior incarceration, and any

comments made by the officers about Jones’s credibility.
14 In his motion to suppress, Jones cited both the Fifth Amendment to the U.S.

Constitution and Article I, Section 9 the Iowa Constitution. But he cites neither
provision in his appellant’s brief. Because Jones relies on case law that cites the
federal provision and does not advocate for a separate analysis under the state
constitution, we apply the general federal framework.
                                          9


     III. Voluntariness of Jones’s Statements to Police

        We start by clarifying the issue before us. As the district court explained,

whether Jones made his statements after an effective waiver of his Miranda rights

and whether his statements were voluntary are separate issues. See State v.

Hodges, 326 N.W.2d 345, 347 (Iowa 1982) (citing State v. Snethen, 245 N.W.2d
308, 311 (Iowa 1976)).

        Yet Jones blurs the line between those claims on appeal. In his appellant’s

brief, Jones states: “The question is whether Jones’ waiver was voluntary, and if

Jones’ Miranda rights were intelligently abandoned.” But he does not then analyze

that Miranda-waiver issue. Instead, Jones argues his statements were involuntary.

He claims drug use impaired his ability to respond to the officers’ questions and

made him “more susceptible to manipulation.”

        Responding to Jones’s argument, the State contends in its appellee’s brief:

“His only challenge is that his statements were involuntarily made, due to

intoxication from drugs and coercive police questioning.” Jones filed no reply brief

to correct the State’s contention. Like the State, we read Jones argument as

limited to the voluntariness of his statements.

        To determine voluntariness, we look to the totality of circumstances—

encompassing both the characteristics of the accused and the details of the

interrogation process.15 State v. Cullison, 227 N.W.2d 121, 127 (Iowa 1975).


15 When defendants contend their confessions stem from impermissible promises
of leniency by their interrogators, our supreme court applies an evidentiary test for
admissibility rather than the constitutional totality-of-circumstances test. See State
v. Polk, 812 N.W.2d 670, 674 (Iowa 2012) (citing State v. McCoy, 692 N.W.2d 6,
27–29 (Iowa 2005)). In his brief, Jones makes the fleeting assertion: “Officer
Hektoen implied that Jones may be able to receive a charge of involuntary
                                         10


Those circumstances must show “the statements were the product of an

essentially free and unconstrained choice, made by the subject at a time when that

person’s will was not overborne or the capacity for self-determination critically

impaired.” State v. Bowers, 656 N.W.2d 349, 353 (Iowa 2002) (citations omitted).

The State must prove voluntariness by a preponderance of the evidence. State v.

Countryman, 572 N.W.2d 553, 558 (Iowa 1997). In making this assessment, we

consider (1) the defendant’s age, experience, and prior record, (2) the length of

the detention and interrogation, (3) whether the interviewers used physical

coercion, including the deprivation of food or sleep, (4) whether the defendant

understood the questions, and (5) “the defendant’s physical and emotional

condition and his reaction to the interrogation.” Hodges, 326 N.W.2d at 348. A

defendant’s intoxication is one factor in the analysis. See State v. Smith, 546
N.W.2d 916, 926 (Iowa 1996).

       Applying those factors here, we find little support for Jones’s coercion claim.

Jones was forty-one years old and had an extensive criminal record, which

suggests he understood the nature of the interrogation and his Miranda rights. The

officers interviewed Jones for an hour and fifteen minutes—not a particularly taxing

length of time. Granted, Jones waited an hour before the interview. But during

that wait, officers provided him refreshments and restroom breaks. See Heaivilin

v. State, No. 04-0322, 2005 WL 599694, at *2 (Iowa Ct. App. Mar. 16, 2005)

(finding no coercion despite fact that the accused was held at police station for



manslaughter instead of First Degree Murder, if Jones changed or altered his
statement that he didn’t remember being in Iowa City.” But Jones does not
advocate for the common-law test for admissibility in his briefing. So we decline
to make that argument on his behalf.
                                         11


about seven hours and interviewed for two hours). The officers explained that

Jones understood their questions about the car theft. But they perceived that he

feigned confusion when the conversation turned to Lillie’s murder. Our review of

the video corroborates their perception. Jones appeared coherent throughout the

interview and directly addressed the officers’ questions. He discussed his family

and his work history. And he offered a detailed timeline of his activities during the

week before.

       On appeal, Jones focuses on the last in the list of voluntariness factors: his

physical and emotional condition and his reaction to the interrogation. To bolster

his argument, he relies on two of our unpublished cases, State v. Cue, No. 08-

1596, 2009 WL 3337668, at *9 (Iowa Ct. App. Oct. 7, 2009) and State v.

Ellenbecker, No. 15-0726, 2016 WL 3272168, at *4 (Iowa Ct. App. June 15, 2016).

In those cases, we decided that pointed police interrogation could amount to

unconstitutional coercion when the suspect was vulnerable from being intoxicated,

taking pain killers, or experiencing emotional distress. We find Jones’s reliance on

those two cases is misplaced. Unlike Cue and Ellenbecker, where there was

objective proof of the defendants’ intoxication and heightened emotions, we have

no similar proof of Jones’s impairment besides his own assertion. We are also

unable to detect from the video recording of the interview that Jones was in a

debilitated mental state. Although Jones expressed confusion and heightened

emotions in flashes, he reacted with hostility only when the officers asked him

targeted questions about the murder.

       The State analogizes Jones’s interview to the questioning in State v.

Countryman. In that case, our supreme court found the defendant’s statements
                                           12


were voluntary because she was easy to understand and responsive to the officers

when asked “about her name and where she was from.” Countryman, 572 N.W.2d

at 559. The court noted Countryman “seemed conscious of the meaning of her

words and able to appreciate the nature and consequences of her statements”

despite exhibiting confusion and being under the influence of drugs. Id. The court

decided the evidence did not show Countryman’s “mental state was so disabling

as to render her unable to make a voluntary statement, or that she was unduly

susceptible” to police manipulation. Id.

       Applying that standard to Jones, we find his professed ingestion of drugs

before the interview did not affect him to a degree sufficient to render his

statements involuntary. Jones did not slur words or act drowsy. His conversation

was consistently logical, even if evasive and combative. Early in the interview,

before the officers raised their voices, Jones acknowledged taking a cab ride from

the Kum & Go. But he insisted he asked to be dropped off at a nearby HyVee

grocery store and someone else got into the cab. Jones stuck to that story despite

pressure from the officers to admit to the murder. And although Jones claims he

was in an “agitated emotional condition” out of concern for his mother who

witnessed his arrest, that concern did not manifest as so intense that it impinged

on his judgment. Jones mentioned his mother when Hektoen and Mercer were no

longer in the room, thus undermining any claim of influence.

       As to Jones’s claim of police intimidation, the record does not show the

officers’ tactics defeated his capacity for self-determination. True, the officers did

accuse Jones of lying as their interrogation reached a crescendo. But for the most

part, they talked to Jones in a calm manner. Jones also highlights his placement
                                          13


in the corner of the interview room with leg chains and handcuffs.16 But those

restraints did not critically impair his ability to make voluntary statements given the

totality of circumstances.    The State established by a preponderance of the

evidence that Jones’s statements were the product of his “essentially free and

unconstrained choice” to provide information in response to the officer’s

questioning. Because Jones’s will was not overborne during the interview, we find

the statements were voluntary and admissible.

       But even if the district court should have suppressed the statements, their

admission was harmless beyond a reasonable doubt because the State offered

overwhelming evidence of Jones’s guilt. See State v. Wells, 738 N.W.2d 214, 219

(Iowa 2007). The record contains strong proof enabling the jury to convict Jones

for Lillie’s murder, separate from Jones’s statements. Video surveillance footage

placed Jones both at the Kum & Go and at Alexis Park Inn on the night of the

murder. The Keota officer and other witnesses identified Jones as the person in

the video. The State offered physical evidence connecting Jones to the crime. For

instance, at his mother’s apartment building, witnesses found a handgun bearing

Jones’s DNA and containing ammunition that matched the bullets used to kill Lillie.

The shoes Jones wore when officers arrested him had stains containing DNA from

both Lillie and Jones. The State also offered evidence that Jones called an

acquaintance from jail, asking him to retrieve another hidden handgun, which was

stolen at the same time as the murder weapon. Given all this evidence, any error



16The handcuffs did not prevent Jones from accessing a water cup provided to
him during the interview and the leg chains did not prevent him from walking to the
restroom when he told the officers he needed a break.
                                    14


in admitting Jones’s statements was harmless. Thus, we affirm Jones’s first-

degree murder conviction.

      AFFIRMED.